 

Case 1-19-cv-07363-GBD Document12_ Filed in NYSD on 02/18/2020 Page 1 of 1

 

 

  
 
 

YAAKOV SAKS4*
rn 4 JUDAH STEIN4
USDC SDNY 4} RAPHAEL DEUTSCH *
yey ¢ MENT ; RACHEL DRAKE »
Ee SWE T™ BY es * _— %
! ELSCTRONICALLY FILED DAVIDFORCE
feat ag” ee
STEIN | SAKS, PLLC --—
PATE FILED: WEB |

 

 

 

  

 

CO TR, Wa, Oo AE Pe HL Sal AAS

285 Passaic Street, Hackensack, NJ. 07601. tel: 201.282.6500 fax: 201.282.6501 , www.steinsakslegal.com

February 18, 2020

  
 

Via CM/ECF SO ORDERED
The Honorable George B. Daniels
United States District Court FEB / 8 2gaqihe initia] confere
Southern District of New York * adjourned from Febru ‘
2020 te Apri ary 19
pril 15 ”
Re: Reid vs AC&CG LLC a.m. 3 De 9:39
Case #: 1:19-cv-07363-GBD | ee D. UOve
POM, “¢ OO

Dear Judge Daniels:

We represent the plaintiff in the above matter. We write to respectfully request that the initial
conference currently scheduled for February 19, 2020 at 9:30am _ be adjourned. The Defendant is in
default and has not made contact at all with Plaintiff.

The Plaintiff will file for default judgment within 15 days, and or dismiss the matter.

We thank Your Honor and the Court for its kind considerations and courtesies.

Respectfully submitted,

s/ David Force
David Force, Esq.

cc: All Counsel of Record via ECF

 
